       Case 1:19-cv-11699-PAE-SN Document 28 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


R&G ENTERPRISES, INC.,

                                      Plaintiff,                     19 Civ. 11699 (PAE)
                       -v-
                                                                    ORDER OF DEFAULT
 SOO JEONG CHOI, RAE H. LEE and R&H CLEANERS,                          JUDGMENT
 INC.,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       On December 20, 2019, plaintiff filed the complaint. Dkt. 1. On January 3, 2020,

plaintiff served defendant R&H Cleaners, Inc. with process. Dkt. 12. On January 21, 2020,

plaintiff served defendant Soo Jeong Choi with process. Det. 13. Neither of these two

defendants has responded to the complaint or otherwise appeared in this action.

       On February 5, 2020, plaintiff obtained a Clerk’s Certificate of Default as to R&H

Cleaners. Dkt. 18. And on February 13, 2020, plaintiff obtained a Clerk’s Certificate of Default

as to Soo Jeong Coi. Dkt. 21. On October 2, 2020, the Court issued an Order to Show Cause,

prompting plaintiff to move for a default judgment by October 16, 2020 or risk dismissal of the

case. Dkt. 23. On October 16, 2020, plaintiff filed a motion for default judgment against R&G

Cleaners and Soo Jeong Coi. Dkt. 24. On October 19, 2020, the Court issued another Order to

Show Cause, requiring defendants, if they wished to oppose the motion, to file an opposition by

November 16, 2020. Dkt. 26. That same day the plaintiff served defendants R&H Cleaners and

Soo Jeong Coi with the Court’s October 19, 2020 order. Dkt. 27.

       The Court has reviewed plaintiff’s motion for default judgment pursuant to Federal Rule

of Civil Procedure 55(b), Dkt 24, and plaintiff’s supporting affidavit, Dkt 25. Because proof of
       Case 1:19-cv-11699-PAE-SN Document 28 Filed 11/17/20 Page 2 of 2




service has been filed, R&G Cleaners and Soo Jeong Coi have not answered the complaint, the

time for answering the complaint has expired, and R&G Cleaners and Soo Jeong Coi failed to

appear to contest entry of a default judgment, the Court enters a default judgment for plaintiff

against defendants R&G Cleaners and Soo Jeong Coi.

       The Court, by separate order, will commission an inquest into damages.



                                                             PaJA.�
       SO ORDERED.

                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: November 17, 2020
       New York, New York
